In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-470V
                                      Filed: May 22, 2013
                                      Not for Publication


*************************************
KATHLEEN ANN MENNENGA,                     *
                                           *
              Petitioner,                  *
                                           *                     Damages Decision Based on Proffer
v.                                         *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
                                           *
*************************************
Sean F. Greenwood, Houston, TX, for petitioner.
Heather L. Pearlman, Washington, DC, for respondent.


MILLMAN, Special Master


                              DECISION AWARDING DAMAGES1

        On May 22, 2013, respondent filed a Proffer on Award of Compensation. Based on the
record as a whole, the special master finds that petitioner is entitled to the award as stated in the
Proffer. Pursuant to the terms stated in the attached Proffer, the court awards petitioner a lump
sum of $418,793.12, representing the discounted present value of petitioner’s future medical
expenses ($22,815.00), lost earnings ($305,353.93), pain and suffering ($89,112.99), and past
unreimbursable expenses ($1,511.20). The award shall be in the form of a check payable to

1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to delete
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall delete such
material from public access.
petitioner in the amount of $418,793.12.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: May 22, 2013                                                        /s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
KATHLEEN ANN MENNENGA,                    )
                                          )
                  Petitioner,             )
      v.                                  )                  No. 12-470V
                                          )                  Special Master Millman
SECRETARY OF HEALTH                       )                  ECF
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION


I.     ITEMS OF COMPENSATION

       A.      Future Medical Expenses

       Respondent proffers that petitioner, Kathleen Ann Mennenga, should be awarded

$22,815.00 for her future vaccine-injury related needs. Petitioner agrees.

       B.      Lost Earnings

       The parties agree that based upon the evidence in the record, petitioner is entitled to lost

earnings. Therefore, respondent proffers that petitioner should be awarded lost earnings as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Respondent proffers that the

appropriate award for petitioner’s lost earnings is $305,353.93. Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $89,112.99 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.


                                                 1
       D.      Past Un-reimbursable Expenses

       Evidence supplied by petitioner documents petitioner’s expenditure of past un-

reimbursable expenses related to her vaccine-related injury. Respondent proffers that petitioner

should be awarded past un-reimbursable expenses in the amount of $1,511.20. Petitioner agrees.

       E.      Medicaid Lien

       Petitioner represents that there are no Medicaid liens outstanding against her.

II.    FORM OF THE AWARD

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $418,793.12, representing the discounted present value of

petitioner’s future medical expenses ($22,815.00), lost earnings ($305,353.93), pain and

suffering ($89,112.99) and past un-reimbursable expenses ($1,511.20) in the form of a check

payable to Kathleen Ann Mennenga. This amount represents all elements of compensation under

42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

                                                     Respectfully submitted,

                                                     STUART F. DELERY
                                                     ACTING ASSISTANT ATTORNEY GENERAL

                                                     RUPA BHATTACHARYYA
                                                     DIRECTOR
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     LYNN E. RICCIARDELLA
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division




                                                2
                          s/ Heather L. Pearlman
                          HEATHER L. PEARLMAN
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel.: (202) 353-2699

DATED: May 22, 2013




                      3